

	

		II

		109th CONGRESS

		1st Session

		S. 742

		IN THE SENATE OF THE UNITED STATES

		

			April 7, 2005

			

				Ms. Snowe (for herself,

			 Mr. Kennedy, Ms. Collins, Ms.

			 Landrieu, and Mr. Reed)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

			

		

		A BILL

		To amend the Federal Food, Drug, and

		  Cosmetic Act to preserve the effectiveness of medically important antibiotics

		  used in the treatment of human and animal diseases.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 

						Preservation of Antibiotics for

			 Medical Treatment Act of 2005

					.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					Sec. 2. Findings.

					Sec. 3. Purpose.

					Title I—Safety of critical

				antimicrobial animal drugs

					Sec. 101. Proof of safety of

				critical antimicrobial animal drugs.

					Title II—Use of critical

				antimicrobial animal drugs in agriculture

					Sec. 201. Assistance to defray

				expenses of livestock or poultry producers in phasing out nontherapeutic use of

				critical antimicrobial animal drugs.

					Sec. 202. Research and

				demonstration programs.

					Sec. 203. Collection of data on

				critical antimicrobial animal drugs.

				

			

			2.

			Findings

			Congress finds that—

			

				(1)

				(A)

					in January 2001, a Federal

			 interagency task force released an action plan to address the continuing

			 decline in effectiveness of antibiotics against common bacterial infections,

			 referred to as antibiotic resistance;

				

					(B)

					the task force determined

			 that antibiotic resistance is a growing menace to all people and poses a

			 serious threat to public health; and

				

					(C)

					the task force cautioned that

			 if current trends continue, treatments for common infections will become

			 increasingly limited and expensive, and, in some cases, nonexistent;

				

				(2)

				antibiotic resistance,

			 resulting in a reduced number of effective antibiotics, may significantly

			 impair the ability of the United States to respond to terrorist attacks

			 involving bacterial infections or a large influx of hospitalized

			 patients;

			

				(3)

				(A)

					any overuse or misuse of

			 antibiotics contributes to the spread of antibiotic resistance, whether in

			 human medicine or in agriculture; and

				

					(B)

					recognizing the public health

			 threat caused by antibiotic resistance, Congress took several steps to curb

			 antibiotic overuse in human medicine through amendments to the

			 Public Health Service Act

			 (42 U.S.C.

			 201 et seq.) made by section 102 of the Public Health Threats

			 and Emergencies Act (114 Stat. 2315), but has not yet

			 addressed antibiotic overuse in agriculture;

				

				(4)

				in a March 2003 report, the

			 National Academy of Sciences stated that—

				

					(A)

					a decrease in antimicrobial

			 use in human medicine alone will have little effect on the current situation;

			 and

				

					(B)

					substantial efforts must be

			 made to decrease inappropriate overuse in animals and agriculture;

				

				(5)

				(A)

					an estimated 70 percent of

			 the antibiotics and other antimicrobial used in the United States are fed to

			 farm animals for nontherapeutic purposes, including—

					

						(i)

						growth promotion; and

					

						(ii)

						compensation for crowded,

			 unsanitary, and stressful farming and transportation conditions; and

					

					(B)

					unlike human use of

			 antibiotics, these nontherapeutic uses in animals typically do not require a

			 prescription;

				

				(6)

				(A)

					many scientific studies

			 confirm that the nontherapeutic use of antibiotics in agricultural animals

			 contributes to the development of antibiotic-resistant bacterial infections in

			 people;

				

					(B)

					the periodical entitled

			 Clinical Infectious Diseases published a report in June 2002,

			 based on a 2-year review by experts in human and veterinary medicine, public

			 health, microbiology, biostatistics, and risk analysis, of more than 500

			 scientific studies on the human health impacts of antimicrobial use in

			 agriculture; and

				

					(C)

					the report recommended that

			 antimicrobial agents should no longer be used in agriculture in the absence of

			 disease, but should be limited to therapy for diseased individual animals and

			 prophylaxis when disease is documented in a herd or flock;

				

				(7)

				(A)

					the United States Geological

			 Survey reported in March 2002 that antibiotics were present in 48 percent of

			 the streams tested nationwide; and

				

					(B)

					almost half of the tested

			 streams were downstream from agricultural operations;

				

				(8)

				an April 1999 study by the

			 General Accounting Office concluded that resistant strains of 3 microorganisms

			 that cause food-borne illness or disease in humans—Salmonella, Campylobacter,

			 and E. coli—are linked to the use of antibiotics in animals;

			

				(9)

				(A)

					in January 2003, Consumer

			 Reports published test results on poultry products bought in grocery stores

			 nationwide showing disturbingly high levels of Campylobacter and Salmonella

			 bacteria that were resistant to antibiotics used to treat food-borne illnesses;

			 and

				

					(B)

					further studies showed

			 similar results in other meat products;

				

				(10)

				in October 2001, the New

			 England Journal of Medicine published an editorial urging a ban on

			 nontherapeutic use of medically important antibiotics in animals;

			

				(11)

				(A)

					in 1999, the European Union

			 banned the practice of feeding medically important antibiotics to animals other

			 than for disease treatment or control, and prior to that, individual European

			 countries had banned the use of specific antibiotics in animal feed; and

				

					(B)

					those countries have

			 experienced no significant impact on animal health or productivity, food

			 safety, or meat prices, and more importantly, levels of resistant bacteria have

			 declined sharply;

				

				(12)

				in 1998, the National Academy

			 of Sciences noted that antibiotic-resistant bacteria generate a minimum of

			 $4,000,000,000 to $5,000,000,000 in costs to United States society and

			 individuals yearly;

			

				(13)

				a year later, the National

			 Academy of Sciences estimated that eliminating the use of all antibiotics as

			 feed additives would cost each American consumer less than $5 to $10 per

			 year;

			

				(14)

				the American Medical

			 Association, the American Public Health Association, the National Association

			 of County and City Health Officials, and the National Campaign for Sustainable

			 Agriculture, are among the more than 300 organizations representing health,

			 consumer, agricultural, environmental, humane, and other interests that support

			 enactment of legislation to phase out nontherapeutic use in farm animals of

			 medically important antibiotics;

			

				(15)

				the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C.

			 301 et seq.)—

				

					(A)

					requires that all drugs be

			 shown to be safe before the drugs are approved; and

				

					(B)

					places the burden on

			 manufacturers to account for health consequences and prove safety;

				

				(16)

				(A)

					the Food and Drug

			 Administration recently modified the drug approval process for antibiotics to

			 recognize the development of resistant bacteria as an important aspect of

			 safety;

				

					(B)

					however, most antibiotics

			 currently used in animal production systems for nontherapeutic purposes were

			 approved before the Food and Drug Administration began giving in-depth

			 consideration to resistance during the drug-approval process; and

				

					(C)

					the Food and Drug

			 Administration has not established a schedule for reviewing those existing

			 approvals;

				

				(17)

				(A)

					the Food and Drug

			 Administration has begun a process of evaluating the safety of antibiotics used

			 in animal agriculture; and

				

					(B)

					that process—

					

						(i)

						is a valuable contribution to

			 public health; and

					

						(ii)

						may determine that there is a

			 reasonable certainty of no harm from the use of certain antibiotics in animal

			 agriculture; and

					

				(18)

				certain nonroutine uses of

			 antibiotics in animal agriculture to prevent animal disease are

			 legitimate.

			

			3.

			Purpose

			The purpose of this Act is to

			 preserve the effectiveness of medically important antibiotics used in the

			 treatment of human and animal diseases by phasing out use of certain

			 antibiotics for nontherapeutic purposes in food-producing animals.

		

			I

			Safety of critical antimicrobial animal drugs

			

				101.

				Proof of safety of critical antimicrobial animal drugs

				

					(a)

					Definitions

					

						Section

			 201 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 321) is amended by adding

			 at the end the following:

					

						

							(rr)

							Critical antimicrobial animal drug

							The term critical

				antimicrobial animal drug means a drug that—

						

							(1)

							is intended for use in

				food-producing animals; and

						

							(2)

							is composed wholly or

				partly of—

							

								(A)

								any kind of penicillin,

				tetracycline, macrolide, lincosamide, streptogramin, aminoglycoside,

				sulfonamide; or

							

								(B)

								any other drug or

				derivative of a drug that is used in humans or intended for use in humans to

				treat or prevent disease or infection caused by microorganisms.

							

							(ss)

							Nontherapeutic use

							The term

				nontherapeutic use, with respect to a critical antimicrobial

				animal drug, means any use of the drug as a feed or water additive for an

				animal in the absence of any clinical sign of disease in the animal for growth

				promotion, feed efficiency, weight gain, routine disease prevention, or other

				routine purpose.

						.

				

					(b)

					Nontherapeutic use

					

						Section

			 512(d)(1) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C.

			 360b(d)(1)) is amended—

					

						(1)

						in the first sentence—

						

							(A)

							in subparagraph (H), by

			 striking or at the end;

						

							(B)

							by redesignating subparagraph

			 (I) as subparagraph (J); and

						

							(C)

							by inserting after

			 subparagraph (H) the following:

							

								

									(I)

									with respect to a critical

				antimicrobial animal drug or a drug of the same chemical class as a critical

				antimicrobial animal drug, the applicant has failed to demonstrate that there

				is a reasonable certainty of no harm to human health due to the development of

				antimicrobial resistance that is attributable, in whole or in part, to the

				nontherapeutic use of the drug; or

								;

				and

						

						(2)

						in the second sentence, by

			 striking (A) through (I) and inserting (A) through

			 (J).

					

					(c)

					Phased elimination of nontherapeutic use in animals of critical

			 antimicrobial animal drugs important for human health

					

						Section

			 512 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 360b) is amended by

			 adding at the end the following:

					

						

							(q)

							Phased elimination of nontherapeutic use in animals of

				critical antimicrobial animal drugs important for human health

							

								(1)

								Applicability

								This subsection applies to

				the nontherapeutic use in a food-producing animal of—

								

									(A)

									(i)

										a drug that is a critical

				antimicrobial animal drug; or

									

										(ii)

										a drug that is of the same

				chemical class as a critical antimicrobial animal drug; and

									

									(B)

									a drug—

									

										(i)

										for which, as of the day

				before the date of enactment of this subsection, there was in effect an

				approval of an application filed under subsection (b) or (j) of section 505;

				or

									

										(ii)

										that was otherwise marketed

				for use.

									

								(2)

								Withdrawal

								The Secretary shall

				withdraw the approval of a nontherapeutic use in food-producing animals

				described in paragraph (1) on the date that is 2 years after the date of

				enactment of this subsection unless—

								

									(A)

									before the date that is 2

				years after that date of enactment, the Secretary makes a written determination

				that the holder of the approved application has demonstrated that there is a

				reasonable certainty of no harm to human health due to the development of

				antimicrobial resistance that is attributable in whole or in part to the

				nontherapeutic use of the drug; or

								

									(B)

									before the date specified

				in subparagraph (A), the Secretary makes a final written determination under

				this subsection, with respect to a risk analysis of the drug conducted by the

				Secretary and other relevant information, that there is a reasonable certainty

				of no harm to human health due to the development of antimicrobial resistance

				that is attributable in whole or in part to the nontherapeutic use of the

				drug.

								

								(3)

								Exemptions

								Except as provided in

				paragraph (5), if the Secretary grants an exemption under section 505(i) for a

				drug that is a critical antimicrobial animal drug, the Secretary shall rescind

				each approval of a nontherapeutic use in a food-producing animal of the

				critical antimicrobial animal drug, or of a drug in the same chemical class as

				the critical antimicrobial animal drug, as of the date that is 2 years after

				the date on which the Secretary grants the exemption.

							

								(4)

								Approvals

								If an application for a

				drug that is a critical antimicrobial animal drug is submitted to the Secretary

				under section 505(b), the Secretary shall rescind each approval of a

				nontherapeutic use in a food-producing animal of the critical antimicrobial

				animal drug, or of a drug in the same chemical class as the critical

				antimicrobial animal drug, as of the date that is 2 years after the date on

				which the application is submitted to the Secretary.

							

								(5)

								Exception

								Paragraph (3) or (4), as

				the case may be, shall not apply if, before the date on which approval would be

				rescinded under that subparagraph, the Secretary determines that the holder of

				the approved application has demonstrated that there is a reasonable certainty

				of no harm to human health due to the development of antimicrobial resistance

				that is attributable, in whole or in part, to the nontherapeutic use in the

				food-producing animal of the critical antimicrobial animal drug.

							.

				

			II

			Use of critical antimicrobial animal drugs in

			 agriculture

			

				201.

				Assistance to defray expenses of livestock or poultry producers

			 in phasing out nontherapeutic use of critical antimicrobial animal

			 drugs

				

					(a)

					Definitions

					In this section, the terms

			 critical antimicrobial animal drug and nontherapeutic

			 use have the meanings given the terms in

			 section

			 201 of the Federal Food, Drug,

			 and Cosmetic Act (21 U.S.C. 321).

				

					(b)

					Payments

					The Secretary of Agriculture

			 may make payments to producers of livestock or poultry that the Secretary

			 determines are substantially reducing, or have substantially reduced, the

			 nontherapeutic use of critical antimicrobial animal drugs in livestock or

			 poultry in order to defray the costs of such reduction.

				

					(c)

					Priority for family farmers and small farms

					In awarding payments under

			 subsection (b), the Secretary of Agriculture shall give priority to

			 family-owned and family-operated farms or ranches and to small farms or

			 ranches, as determined by the Secretary.

				

					(d)

					Authorization of appropriations

					There are authorized to be

			 appropriated such sums as are necessary to carry out this section for fiscal

			 year 2006 and for each subsequent fiscal year.

				

				202.

				Research and demonstration programs

				Subtitle D of title VII of the

			 Farm Security and Rural Investment Act of 2002 (116 Stat.

			 455) is amended by adding at the end the following:

				

					

						7413.

						Phasing out of nontherapeutic use of critical antimicrobial

				animal drugs

						

							(a)

							Definitions

							In this section, the terms

				critical antimicrobial animal drug and nontherapeutic

				use have the meanings given the terms in section 201 of the

				Federal Food, Drug, and Cosmetic Act

				(21 U.S.C.

				321).

						

							(b)

							Grants

							The Secretary, in

				consultation with the Secretary of Health and Human Services, shall award

				grants to colleges and universities to establish research and demonstration

				programs for—

							

								(1)

								phasing out the

				nontherapeutic use of critical antimicrobial animal drugs in livestock or

				poultry; and

							

								(2)

								informing livestock and

				poultry producers of methods for accomplishing the objective described in

				paragraph (1).

							

							(c)

							Education

							The Secretary shall use the

				results of the research and demonstration programs and the experience of

				agricultural producers that have reduced or eliminated the nontherapeutic use

				of critical antimicrobial animal drugs to educate other agricultural producers,

				through the Cooperative Research, Education, and Extension Service, concerning

				how to successfully phase out such use in livestock or poultry.

						

							(d)

							Authorization of appropriations

							There are authorized to be

				appropriated such sums as are necessary to carry out this section for fiscal

				years 2006 through 2010.

						.

			

				203.

				Collection of data on critical antimicrobial animal

			 drugs

				

					(a)

					In general

					Chapter V of the

			 Federal Food, Drug, and Cosmetic Act

			 (21 U.S.C. 351 et seq.) is amended by inserting after section 512 the

			 following:

					

						

							512A.

							Collection of data on critical antimicrobial animal

				drugs

							

								(a)

								In general

								Not later than July 1 of

				each year, a manufacturer of a critical antimicrobial animal drug or an animal

				feed for food-producing animals bearing or containing a critical antimicrobial

				animal drug shall submit to the Secretary a report, in such form as the

				Secretary shall require, containing information on the sales during the

				previous calendar year of the critical antimicrobial animal drug or animal

				feed.

							

								(b)

								Information to be included

								A report under subsection

				(a) shall—

								

									(1)

									state separately the

				quantity of the critical antimicrobial animal drug, including in animal feed

				bearing or containing the critical antimicrobial animal drug, sold for each

				kind of food-producing animal;

								

									(2)

									describe the claimed

				purpose of use for each kind of food-producing animal as being for growth

				promotion, weight gain, feed efficiency, disease prevention, disease control,

				disease treatment, or another purpose; and

								

									(3)

									describe the dosage form of

				the drug.

								

								(c)

								Publication

								

									(1)

									In general

									The Secretary shall—

									

										(A)

										make the information

				submitted under subsection (a) available to the public; and

									

										(B)

										publish the information at

				least annually.

									

									(2)

									Protection of confidentiality

									The Secretary shall

				aggregate information, if necessary, to avoid disclosure under paragraph (1) of

				confidential business information.

								.

				

					(b)

					Prohibited acts

					

						Section

			 301(e) of the Federal Food,

			 Drug, and Cosmetic Act (21 U.S.C. 331(e))

			 is amended by striking 572(i)., 515(f) and inserting

			 572(i), 512A, 515(f).

				

					(c)

					Effective date

					The amendments made by this

			 section shall take effect on the date that is ninety days after the date of

			 enactment of this Act.

				

